Order modified by eliminating the provision that the justice sitting at Special Term, Part II, shall decide as to the production of the items d, e, f, i and j, in paragraph II of the order to show cause, when claim is made that they are necessary for such purpose, without prejudice, however, to an application for further discovery and inspection of said records in the event that it appears on the examination before trial that such an inspection and discovery is necessary; and as so modified affirmed. The date for the discovery and inspection to proceed, at the same time as the examination before trial, to be fixed in the order. Settle order on notice. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glen-non, JJ.